Case 19-15513-amc        Doc 129-1 Filed 03/04/20 Entered 03/04/20 15:53:17             Desc
                             Proposed Order Page 1 of 3



                   IN THE UNITED STATES BANKRUPTCY COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                           :
In Re:                                     :       Chapter 11
                                           :
         REGIONAL MEDICAL                  :
         TRANSPORTATION, INC.              :       Case No. 19-15513-amc
                                           :
                     Debtor                :


                ORDER APPROVING DISCLOSURE STATEMENT AND
                  PLAN VOTING MATERIALS AND PROCEDURES


         AND NOW, to wit this             day of                   , 2020, the Debtor

having duly filed a Disclosure Statement and Plan, and the Debtor having requested

approval of the Disclosure Statement and Plan voting procedures and after notice and

hearing on the Debtor's Disclosure Statement, it having been determined by the Court

that the Disclosure Statement contains "adequate information" as that term is defined in

11 U.S.C. §1125 of the Bankruptcy Code, and the proposed voting materials and

procedures comply with the provisions of the Bankruptcy Code and Rules, it is hereby

         ORDERED, and Notice is hereby given that:

         1.    The Disclosure Statement submitted by the Debtor, Regional Medical

Transportation, Inc., is hereby APPROVED.

         2.    The proposed voting procedures and the proposed materials consisting of

a ballot in the form filed with the Court are hereby APPROVED.

         3.    The Debtor may now solicit acceptances or rejections to the Plan of

Reorganization.

         4.    On or before ___________, 2020 the Debtor shall transmit by first class

mail to all creditors, equity security holders, and other parties in interest copies of the
Case 19-15513-amc        Doc 129-1 Filed 03/04/20 Entered 03/04/20 15:53:17          Desc
                             Proposed Order Page 2 of 3



following:

              a) the Plan of Reorganization;

              b) the Disclosure Statement;

              c) this Order;

              d) a Ballot;

              e) a self-addressed envelope by which the Ballot may be returned to the

Debtor's Counsel.

       5.     ______________, 2020 is hereby set as the last date by which Ballots

must be received in order to be considered as acceptances or rejections of the Plan of

Reorganization.     Ballots should be returned to Counsel for the Debtor:

                                 John A. Gagliardi, Esquire
                             Wetzel Gagliardi Fetter & Lavin LLC
                                     122 S. Church St.
                                  West Chester, PA 19382
                                      (484) 887-0779
                                (484) 887-8763 – Facsimile
                                  jgagliardi@wgflaw.com

       The Debtor may receive completed Ballots by mail, facsimile or email.     Ballots

arriving after the above date will not be counted in the voting process unless the Court

otherwise orders.

       6.     In accordance with Bankruptcy Rule 3020(b)(1), __________, 2020 is

hereby set as the last date by which any written objections to confirmation of the Plan of

Reorganization is required to have been filed with the Court and served upon counsel

for the Debtor.

       7.     The Debtor shall file its Report of Plan Voting with the Clerk of the United

States Bankruptcy Court on or before ___________, 2020.
Case 19-15513-amc      Doc 129-1 Filed 03/04/20 Entered 03/04/20 15:53:17            Desc
                           Proposed Order Page 3 of 3



        8.   The hearing for consideration on confirmation of the Debtor's Plan of

Reorganization will be held on _____________, 2020 at ________       ___.m., in the

Courtroom of the Honorable Ashely M. Chan, U.S. Bankruptcy Judge at United States

Bankruptcy Court, 900 Market Street, Court Room No. 4, Philadelphia, PA 19107-

4299.

                                               BY THE COURT:




                                               HON. ASHELY M. CHAN
                                               U.S. BANKRUPTCY JUDGE
